UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4073


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRANCISCO LOPEZ, a/k/a Francisco Gonzalez,

                Defendant   - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cr-00628-GRA-13)


Submitted:   December 20, 2010             Decided:   January 21, 2011


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, PC, Columbia, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisco Lopez appeals the district court’s judgment

imposing    a    sentence     of    51     months      in    prison          and    5    years    of

supervised       release     after        he    pled    guilty          to     conspiracy         to

distribute      methamphetamine           in    violation         of    21     U.S.C.        §   846

(2006).     Lopez’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting, in his opinion,

there are no meritorious grounds for appeal, but raising the

issues of whether the district court complied with Fed. R. Crim.

P.   11   when    accepting         Lopez’s        guilty     plea       and        whether      his

sentence is reasonable.             Lopez was notified of his right to file

a pro se supplemental brief but has not done so.                              We affirm.

            Appellate counsel first questions whether the district

court complied with Rule 11 when accepting Lopez’s guilty plea,

but he concludes the record reveals no error and the district

complied with the rule.                   Because Lopez did not move in the

district court to withdraw his guilty plea or otherwise raise

Rule 11 error, we review the Rule 11 colloquy for plain error.

See United States v. Vonn, 535 U.S. 55, 59 (2002); United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                     Thus, it is

Lopez’s    burden       to   show    (1)       error;       (2)   that        is     plain;      (3)

affecting       his    substantial         rights;      and       (4)        that       we   should

exercise    our       discretion     to    notice      the    error.           See       Martinez,



                                               2
277 F.3d at 529.         We have reviewed the record and conclude that

Lopez has shown no plain error affecting substantial rights.

             Appellate        counsel        next     questions     whether     Lopez’s

sentence is reasonable, but he concludes there is no procedural

error and the sentence is substantively reasonable.                         We review a

sentence     under       a    deferential         abuse-of-discretion         standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                         The first step

in this review requires us to ensure that the district court

committed no significant procedural error, such as improperly

calculating       the    guideline       range,       failing     to    consider     the

18 U.S.C.    § 3553(a)        (2006)     factors,      or   failing    to    adequately

explain the sentence.             United States v. Carter, 564 F.3d 325,

328   (4th    Cir.      2009).          We     then    consider     the     substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances and giving “due deference to the

district court’s decision.”             Gall, 552 U.S. at 51.

             We   have       reviewed    the      record    and   conclude    that   the

district court did not err or abuse its discretion in sentencing

Lopez, and his sentence is both procedurally and substantively

reasonable.       In accordance with the parties’ stipulation that

Lopez was responsible for at least 1.5 kilograms but less than 5

kilograms of methamphetamine, the probation officer determined

his base offense level was 34 under U.S. Sentencing Guidelines

Manual § 2D1.1 (2008).             Since he met the requirements of the

                                              3
“safety valve” provisions, see 18 U.S.C. § 3553(f) (2006); USSG

§ 5C1.2, his offense level was reduced two levels under USSG

§ 2D1.1(b)(11) and the district court was permitted to sentence

him below the mandatory minimum.                   With a three-level reduction

for acceptance of responsibility and criminal history category

I, his guideline range was 87 to 108 months.                          The Government

moved for a sentence reduction under 18 U.S.C. § 3553(e) (2006);

USSG    § 5K1.1,    and    recommended       that    Lopez’s      offense   level    be

reduced from 29 to 24, resulting in a recommended sentencing

range of 51 to 63 months.              Lopez agreed with the calculations

and    requested    that    the    court    go     along   with    the   Government’s

recommendation.            After    hearing        argument    from      counsel    and

allocution from Lopez, the district court granted the request

and sentenced Lopez at the bottom of the recommended range.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We     therefore       affirm    the    district      court’s   judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but    counsel     believes       that    such   a   petition     would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on the client.

                                            4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5